EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 has been amended.

Please amend the claim as follows:

1. (Currently Amended) A method for performing asynchronous operations over internet[[\]] protocol version 4 (IPv4) and internet protocol version 6 (IPv6), by a mobile device in a communication system, the method comprising: 
capturing, by the mobile device, a domain name system (DNS) query-pattern of a plurality of DNS queries for a plurality of services of at least one application in the mobile device; 
performing, by the mobile device in a DNS cache, a DNS lookup over the IPv4 using a first operation thread and over the IPv6 using a second operation thread simultaneously, to obtain at least two DNS resolutions over the IPv4 and the IPv6 based on the DNS query-pattern of the plurality of DNS queries for the plurality of services of the at least one application, prior to receiving a DNS resolution query from the at least one application; 
storing, by the mobile device, the at least two DNS resolutions based on the DNS lookup in the DNS cache; 
triggering, by the mobile device, at least two transmission control protocol (TCP) connections for the IPv4 using the first operation thread and for the IPv6 using the second operation thread simultaneously based on at least one domain name resolution, prior to receiving a TCP connection request from the at least one application; 
storing, by the mobile device, pre-connected connection descriptors corresponding to the at least two TCP connections in a connection pool cache;2DOCKET No. SAMS05-25049APPLICATION No. 17/035,537PATENT 
receiving, by the mobile device, the DNS resolution query from the at least one application; 
retrieving, by the mobile device from the DNS cache, at least one DNS resolution among the at least two DNS resolutions based on the received DNS resolution query; 
providing, by the mobile device, the at least one retrieved DNS resolution to the at least one application; 
receiving, by the mobile device, the TCP connection request from the at least one application based on the at least one retrieved DNS resolution; 
retrieving, by the mobile device from the connection pool cache, a pre-connected connection descriptor corresponding to the TCP connection request among the pre-connected connection descriptors; and 
providing, by the mobile device, the retrieved pre-connected connection descriptor corresponding to the TCP connection request to the at least one application.

Allowable Subject Matter
	Claims 1, 5-10, 14-20, are allowed.
Reasons for Allowance
Claims 1, 5-10, 14-20 are allowed in view of the applicant’s amendments and remarks filed on 05/31/2022. The following is an examiner’s statement of reasons for allowance: None of the prior art of record, Torres (US 2016/0308818) or Luna (US 2012/0179801), fairly teaches a method, device, and non-transitory computer readable medium that performs asynchronous operations over IPv4 and IPv6 by capturing a pattern of DNS queries for services at a mobile device; having the mobile device use  DNS cache to perform a DNS lookup over both IPv4 and IPv6 threads simultaneously in order to obtain two DNS resolutions based on the pattern prior to receiving a DNS resolution query from at least one application; store the two DNS resolutions; the mobile device triggering two TCP connections for the IPv4 and IPv6 threads simultaneously based on a DNS resolution prior to receiving a TCP connection request; storing pre-connected connection descriptors for the two TCP connections in a cache; receiving a DNS resolution query from an application at the mobile device; retrieving at least one DNS resolution among the at least two DNS resolutions; providing the at least one DNS resolution; receiving a TCP request based on the DNS resolution; retrieving the pre-connected connection descriptor that corresponds to the TCP request; providing the pre-connected connection descriptor to the application; and in combination with other limitations as set forth in the independent claims.  
	Torres discloses having both IPv4 and IPv6 socket connections that determine whether a DNS request is A or AAAA (Paragraph 29).
	Luna discloses storing a DNS resolution in a DNS cache (Paragraph 51).
	However, none of the references alone or in combination fairly teach or suggest the combination of limitations discussed above in regards to claims 1, 10, and 19.
	The dependent claims 5-9, 14-18, 20, further limit the independent claims and are considered allowable on the same basis as the independent claim, as well as, for the further limitations set forth. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451